Title: From George Washington to Major General Philip Schuyler, 20 August 1775
From: Washington, George
To: Schuyler, Philip



Dr Sir
Camp at Cambridge August 20th 1775

Since my last of the 15th Inst. I have been favored with your’s of the 6th, I am much concerned to find the Supplies ordered you have been so much delayed: By this Time I hope Colonel McDougall whose Zeal is unquestionable, has joined you with every Thing necessary for prosecuting your plan. Several of the Delegates from Philadelphia, who have visited our Camp, assure me that powder is forwarded to you, and the daily arrivals of that article give us Reason to hope, we shall soon have a very ample Supply.
Animated with the Goodness of our Cause, and the best Wishes of your Countrymen, I am sure you will not let Difficulties not insuperable damp your ardour. Perseverance and Spirit have done Wonders in all ages.
In my last (a Copy of which is inclosed) I sent you an Account of the arrival of several St Francis Indians in our Camp and of their friendly Dispositions. You have also a Copy of the Resolution of Congress, by which you will find it is their Intention only

to seek a strict Neutrality of the Indian Nations, unless the Ministerial Agents should engage them in Hostilities, and enter into an offensive alliance with them. I have therefore been embarrassed in giving them an answer when they have tendered their Services and assistance. As your Situation enables you best to know the Motions of the Governor of Canada or the agents I proposed to the Chief to go Home by way of Ticonderoga, referring him to you for an answer which you would give according to the Intelligence you have had and the Judgment you have formed of the Transactions among the Indians: but as he does not seem in Haste to leave our Camp, your answer by the Return of this Express may possibly reach me, before he returns and alter his Rout—Four of his Company still remain in our Camp and propose to stay some Time with us.
The Design of this Express is to communicate to you a Plan of an Expedition, which has engrossed my Thoughts for several Days: It is to penetrate into Canada, by Way of Kennebeck River, and so to Quebec, by a Rout 90 Miles below Montreal—I can very well spare a Detachment of 1000 or 1200 Men, and the Land Carriage by the Rout proposed is too inconsiderable to make an Objection. If you are resolved to proceed, (which I gather from your last Letter is your Intention) it would make a Diversion, that would distract Carlton and facilitate your Views. He must either break up and follow this party to Quebec, by which he will leave you a free passage or suffer that important Place to fall into our Hands: an Event which would have a decisive Effect and Influence on the public Interests.
There may be some Danger that such a sudden Incursion might alarm the Canadians and detach them from that Neutrality they have hitherto observed but I should hope that with suitable Precautions and a strict Discipline observed, any Jealousies and apprehensions might be quickly removed—The few whom I have consulted upon it, approve it much: but the final Determination is deferr’d until I hear from you. You will therefore by the Messenger inform me of your ultimate Resolution. If you mean to proceed acquaint me as particularly as you can with the Time and Force—What late Accounts you have had from Canada—Your Opinion of the Temper of the Inhabitants as well as Indians upon a penetration into their Country? What Number of Troops are at Quebec, and whether any Men of

War and all other Circumstances which may be material in the Consideration of a Measure of such Importance.
Not a Moment’s Time is to be lost in the Preparation for this Enterprize, if the advices from you favor it. With the utmost Expedition the Season will be considerably advanced, so that you will dismiss the Express as soon as possible.
While the 3 New Hampshire Companies remain in their present Station, they will not be considered as composing a Part of the Continental army, but as a Militia under the Pay and Direction of the Colony, whose Inhabitants they are or for whose Defence they were stationed—So that it will not be proper for me to give any Orders respecting them.
We still continue in the same Situation here as to the Enemy, as when I writ you last: But we have had 6½ Tons of Powder from the Southward which is a very seasonable Supply—We are not be able to learn any Thing farther of the Intentions of the Enemy; and they are too strongly posted for us to attempt any Thing upon them at present.
My best Wishes ever attend you: Believe me to be with great Truth and Regard. Dear Sir Your most obedt & very humble Servant.

Go. Washington

